Loring, J.
By a written contract dated October 4, 1917, Turner hired of Orieg two sewing machines, two electric motors and three power benches and agreed to pay as rent therefor the *176sum of $115. It was provided in the contract that on payment of the $115 title to the property leased should pass to Turner. Of the $115 in question $45 was paid on the execution of the contract. For the balance two notes were given payable on the fourth days of November and December of the same year. The contract provided that in case of failure to pay the notes Orieg might repossess himself of the articles covered by the contract. On February 25, 1918, both notes being unpaid, Orieg sued out of the Municipal Court of the City of Boston the writ of replevin now in question. Turner set up by way of plea that he had brought a bill in the Superior Court in which he alleged that Orieg had agreed to put the sewing machines in “good workable condition” and to set up the motors in his (Turner’s) place of business and that he had failed to do so. He further alleged that Orieg in order “to prevent your petitioner recovering just damages from him has, without consideration, assigned, or transferred said notes and lease” to the Beacon Trust Company which was made a party defendant to Turner’s bill in equity in the Superior Court. Turner further alleged in his plea that this bill in equity was still pending.
At the trial of the writ of replevin, Turner asked “the court to rule that as a matter of law ‘the plaintiff cannot maintain his action until after the bill in equity between the same parties, concerning the same property, has been disposed of.’” The judge refused to make this ruling, overruled Turner’s plea, and at Turner’s request reported the case to the Appellate Division. The Appellate Division ordered that the report be dismissed and the case is before us on an appeal from that order.
The defence set up by this appeal is bad for more reasons than one. Without going further it is enough to say that the only equity for Turner’s bill in equity rested on the allegation that .Orieg had transferred the notes to the Beacon Trust Company to prevent him (Turner) from insisting upon rights which were open to him in an action to which Orieg and he were parties. But the writ of replevin was brought by Orieg himself and not by the Beacon Trust Company. That of itself shows that the fact on which alone Turner had a right to go into equity did not exist. It is not necessary to enumerate the other obstacles in the way of making out the defence set up in the plea. We have examined *177all the cases cited by Turner and find nothing in them requiring notice.
The entry of the Appellate Division dismissing the report must be affirmed; and it is

So ordered.